Exhibit 10.1

DEED OF TRUST NOTE



 

$27,008,400.00 St. Charles, Maryland

as of August 11, 2005

 

FOR VALUE RECEIVED, the undersigned, SHEFFIELD GREENS, APARTMENTS, LLC, a
Delaware limited liability company, promises to pay to GMAC COMMERICAL MORTGAGE
BANK, a Utah industrial bank, or order, the principal sum of TWENTY-SEVEN
MILLION EIGHT THOUSAND FOUR HUNDRED AND 00/100THS DOLLARS ($27,008,400.00), with
interest at the rate of five and forty-seven one-hundredths per centum (5.47%)
per annum on the unpaid principal balance until paid in full. The said principal
and interest shall be payable in monthly installments as follows:

Interest alone on such amount of principal as may be advanced from time to time,
computed from the date of each such advance, shall be due and payable monthly on
the first day of September, 2005 and on the first day of each month thereafter,
up to and including August 1, 2007. Commencing on the first day of September,
2007 (the "Amortization Commencement Date"), installments of principal and
interest shall be due and payable in the sum of One Hundred Thirty-Eight
Thousand Seven Hundred Fifty and 42/100ths Dollars ($138,750.42) each, such
payments to continue monthly thereafter on the first day of each succeeding
month until the entire indebtedness has been paid in full. In any event, the
balance of principal (if any) remaining unpaid, plus accrued interest, shall be
due and payable on August 1, 2047. The installments of principal and interest
shall be applied first to interest at the rate aforesaid upon the principal sum
or so much thereof as shall from time to time remain unpaid, and the balance
thereof shall be applied on account of principal.

Both principal and interest shall be payable at the office of GMAC COMMERCIAL
MORTGAGE BANK, at its principal office at 6955 Union Park Center, Suite 330,
Midvale, Utah 84047, or such other place as the holder may designate in writing.

Prepayment of this Note is subject to the terms and provisions set for in
Allonge #1 attached hereto and incorporated herein by this reference. If this
debt is paid in full prior to maturity and while insured under the National
Housing Act, all parties liable for payment of this debt hereby agree to be
jointly and severally bound to pay to the holder hereof any adjusted premium
charge required by the applicable Regulations.

If default be made in the payment of any installment under this Note, and if
such default is not made good prior to the due date of the next such
installment, the entire principal sum and accrued interest shall at once become
due and payable without notice, at the option of the holder of this Note.
Failure to exercise this option shall not constitute a waiver of the right to
exercise the same in the event of any subsequent default. In the event of
default in the payment of this Note, and if the same is collected by an attorney
at law, the undersigned hereby agree(s) to pay all costs of collection,
including a reasonable attorney's fee.

In the event any installment or part of any installment due hereunder becomes
delinquent for more that fifteen (15) days, there shall be due, at the option of
the holder, in addition to other sums due hereunder, a sum equal to two percent
(2%) of the amount of such installment of principal and interest so delinquent.
Whenever under the law of the jurisdiction where the property is located, the
amount of any such late charge is considered to be additional interest, this
provision shall not be effective if the rate of interest specified in this Note,
together with the amount of the late charge, would aggregate an amount in excess
of the maximum rate of interest permitted and would constitute usury.

All parties to this Note, whether principal, surety, guarantor, or endorser
hereby waive presentment for payment, demand, protect, notice of protest, and
notice of dishonor.

Notwithstanding any other provision contained in this Note, it is agreed that
the execution of this Note shall impose no personal liability on the maker
hereof (nor any of its present or future members or managers) for payment of the
indebtedness evidenced hereby and in the event of a default, the holder of this
Note shall look solely to the property described in the Deed of Trust and to the
rents, issues and profits thereof in satisfaction of the indebtedness evidenced
hereby and will not seek or obtain any deficiency or personal judgment against
the maker hereof (nor any of its present or future members or managers) except
such judgment or decree as may be necessary to foreclosure and bar its interest
in the property and all other property mortgaged, pledged, conveyed or assigned
to secure payment of this Note, except as set out in the Deed of Trust of even
date given to secure this indebtedness.

Allonge #1 attached hereto is hereby incorporated by reference herein and made a
part hereof.

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed in its
name and on its behalf by its Manager, thereunto duly authorized the day and
year first above written.

Sheffield Greens Apartments, LLC,

a Delaware limited liability company

By: American Housing Properties L.P.,

a Delaware limited partnership, its Manager and Member

 

By: American Housing Management Company,

a Delaware corporation, its General Partner

 



By: _________/s/___________________

Edwin L. Kelly

President/COO

 

 

 

 

I CERTIFY

that this is the Note described in and secured by the Deed of Trust of even date
herewith and in the same principal amount as herein stated, on real estate in
the City of St. Charles, County of Charles, State of Maryland.



Dated this 11th day of August, 2005.

 

 

(SEAL) ____________/s/____________________

Kimberly A. Funk

Notary Public, State of Maryland

County of Baltimore

My Commission Expires April 1, 2008

My Commission Expires: April 1, 2008

 

ALLONGE #1 TO

DEED OF TRUST NOTE OF

SHEFFIELD GREENS APARTMENTS, LLC ("Maker")

TO

GMAC COMMERICAL MORTGAGE BANK ("Holder")

IN THE ORGINAL PRINCIPAL SUM OF $27,008,400.00

DATED AS OF AUGUST 11, 2005



 



1. (a) Maker shall not have the right to prepay the indebtedness evidenced
hereby in whole or in part at any time prior to July 1, 2010. Maker shall have
the right, on or after July 1, 2010, to prepay the indebtedness evidenced hereby
in whole or in part on the last day of any calendar month after such date during
the term hereof, upon at least thirty (30) days prior written notice to the
holder of this Note, which notice shall specify the date on which the prepayment
is to be made, the principal amount of such prepayment and the total amount to
be paid. In the event of any prepayment of principal at any time on or after
July 1, 2010, the Maker shall concurrently pay to the holder of this Note a
prepayment premium equal to the following designated percentages of the amount
of principal of this Note to be so prepaid with respect to any prepayment which
occurs during the following indicated time periods:

Time of Prepayment Prepayment Premium

From July 1, 2010 through June 30, 2011 7%

From July 1, 2011 through June 30, 2012 6%

From July 1, 2012 through June 30, 2013 5%

From July 1, 2013 through June 30, 2014 4%

From July 1, 2014 through June 30, 2015 3%

From July 1, 2015 through June 30, 2016 2%

From July 1, 2016 through June 30, 2017 1%

From July 1, 2017 and thereafter 0%

Notwithstanding any partial prepayment of principal made pursuant to the
privilege of prepayment set forth in this Note, the Maker shall not be relieved
of its obligations to make scheduled monthly installments of principal and
interest as and when such payments are due and payable under this Note.

(b) Notwithstanding any prepayment prohibition imposed and/or premium required
by this Note with respect to prepayments made prior to July 1, 2016, the
indebtedness evidenced by this Note may be prepaid in whole or in part without
the conset of the holder of this Note and without prepayment premium if the
Federal Housing Commissioner (the "Commissioner") determines that prepayment
will avoid a mortgage insurance claim and is therefore in the best interests of
the Federal Government.

(c) Notwithstanding the provisions of Paragraphs 1(a) above, the provisions of
Paragraph 1(a) shall not apply, and no prepayment premium shall be collected by
the holder of this Note, with respect to any prepayment which is made by or on
behalf of the Maker from insurance proceeds as a result of damage to the
mortgaged premises or condemnation awards which, at the option of the holder of
this Note, may be applied to reduce the indebtedness of Maker evidenced hereby
pursuant to the terms of the Mortgage of even date given by Maker to the holder
of this Note to secure said indebtedness. Any prepayment made pursuant to this
Paragraph 1(c) shall be deemed to have been made on the last day of the month in
which such payment is received by holder. If any prepayment (to the extent
permitted herein) is made, the remaining payments due on the Note may, with the
approval of the holder and the Commissioner, be recast such that the required
monthly payments of principal and interest shall be in equal amounts sufficient
to amortize the Note over the then remaining term thereof.



 

MAKER:

Sheffield Greens Apartments, LLC,

a Delaware limited liability company

By: American Housing Properties L.P.,

a Delaware limited partnership, its Manager and Member

 

By: American Housing Management Company,

a Delaware corporation, its General Partner

 



By: _________/s/___________________

Edwin L. Kelly

President/COO



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

END OF ALLONGE #1

